Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000830
                                                       24-OCT-2012
                                                       11:03 AM




                       NO. SCPW-12-0000830

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                                vs.

  BERT Y. MATSUOKA, MICHAEL A. TOWN, JOYCE K. MATSUMORI-HOSHIJO
         OF THE HAWAI#I PAROLING AUTHORITY, Respondents.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Michael C. Tierney’s petition for

a writ of mandamus, which was filed on October 2, 2012, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate a

clear and indisputable right to be released from custody upon the

expiration of his minimum sentence.    See HRS §§ 353-68 (1993),

353-70 (1993) and 706-670 (1993).     Petitioner, therefore, is not

entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); In re Disciplinary Bd. of Hawai#i

Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999)

(Mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available); Salling v. Moon, 76 Hawai#i 273, 274 n.3,

874 P.2d 1098, 1099 n.3 (1994) (“A duty is ministerial where the

law prescribes and defines the duty to be performed with such

precision and certainty as to leave nothing to the exercise of

discretion and judgment.”).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 24, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2